Dismissed and Memorandum Opinion filed May 5, 2005








Dismissed and Memorandum Opinion filed May 5, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00262-CV
____________
 
BRADLEY PAUL
LEVY, Appellant
 
V.
 
ABC, INC.,
KTRK TELEVISION, INC., WAYNE DOLCEFINO,
and WALT DISNEY COMPANY, Appellees
 

 
On Appeal from the 333rd District
Court
Harris County,
Texas
Trial Court Cause No.
03-50591
 

 
M E M O R A N D U M  O P I N I O N




This is an appeal from a judgment signed December 7,
2004.  The notice of appeal was filed on
March 7, 2005.  To date, our records show
that appellant has neither established indigence nor paid the $125.00 appellate
filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same).  
Additionally, this court has been notified that appellant has
not made payment arrangements for preparation of the clerk=s record or the reporter=s record.  See Tex.
R. App. P. 37.3(b), (c). 
After being notified that this appeal was
subject to dismissal, appellant did not respond.  Accordingly,
the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 5, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.